Third District Court of Appeal
                               State of Florida

                         Opinion filed November 4, 2020.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D19-2096
                         Lower Tribunal No. 13-18247
                            ________________


                   Orlando Martinez de Castro, et al.,
                                   Appellants,

                                        vs.

                          Philip K. Stoddard, etc.,
                                    Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Martin Zilber,
Judge.

     Amlong & Amlong, P.A., and William R. Amlong and Karen Coolman
Amlong (Fort Lauderdale); The Franqui Firm, and Anthony G. Franqui (Fort
Lauderdale), for appellants.

    Roberts, Reynolds, Bedard & Tuzzio, PLLC, and George P. Roberts, Jr. and
Lyman H. Reynolds, Jr. (West Palm Beach), for appellee.


Before EMAS, C.J., and HENDON and LOBREE, JJ.

     EMAS, C.J.
      Orlando Martinez de Castro (“Martinez de Castro”), the plaintiff in the trial

court, was at all material times the chief of police for the City of South Miami. Philip

K. Stoddard (“Stoddard”), the defendant in the trial court, was at all material times

the mayor of the City of South Miami. Martinez de Castro sued Stoddard, in his

individual capacity, for defamation. The trial court entered final summary judgment

in favor of Stoddard, concluding that statements Stoddard made about Martinez de

Castro in Stoddard’s blog and in a letter to the public and city residents were not

actionable because Stoddard (as city mayor) was entitled to absolute immunity.

      On appeal, Martinez de Castro contends the trial court erred in finding

Stoddard immune from suit for defamation where—according to Martinez de

Castro—Stoddard was not acting within the scope of his duties and responsibilities

as mayor when he made the statements that form the basis for Martinez de Castro’s

lawsuit. We find no error and affirm.

      FACTS AND BACKGROUND

      Martinez de Castro was the chief of police for the City of South Miami from

2010 to 2013, when he was fired. Stoddard was elected mayor of the City of South

Miami in February 2010 and reelected in 2012, serving as mayor during Martinez

de Castro’s tenure as chief of police. Under the City Charter, Mayor Stoddard was

a voting member of the City Commission, presided over Commission meetings, and




                                           2
was recognized as the head of the City of South Miami government for ceremonial

purposes.

      The City Charter provides that the City Commission may conduct

investigations into the affairs of the City and the actions of any City department,

board, officer or agency. The Commission has the power to appoint the City

Manager, who serves at the pleasure of the Commission. The City Manager has the

power to appoint and remove City department heads. However, the appointment of

a department director requires the consent of a majority of the Commission. In a

2010 resolution, the Commission approved the hiring of Martinez de Castro and his

employment contract with the City.

      During his tenure as mayor, Stoddard created a blog located at

http://MayorStoddard.blogspot.com. On his blog, Mayor Stoddard posted several

statements critical of Chief Martinez de Castro in a post titled “My efforts to clean

up city government.” The post detailed alleged unethical conduct by Chief Martinez

de Castro (and others), including the mishandling of forfeited property and funds,

and the directing of city staff to purchase services from businesses owned by

members of Chief Martinez de Castro’s family. The blog also noted that four ethics

charges were then pending against Chief Martinez de Castro. Documents were

appended to the posts in ostensible support of Mayor Stoddard’s assertions about

the police chief.



                                         3
      In a separate post (and in a “Dear Neighbors” letter to City of South Miami

residents), Mayor Stoddard responded to accusations that he (Stoddard) engaged in

inappropriate sexual conduct with his adopted daughter and an exchange student

living in his home. In addressing the allegations, Mayor Stoddard accused Chief

Martinez de Castro of adding “evidence” to the police file pertaining to this

allegation of sexual misconduct. The following are the concluding paragraphs from

Mayor Stoddard’s letter:

           Who feels safe with this man running the South Miami Police
      Department? If a corrupt police chief will do these things to the elected
      Mayor, just imagine what he would do to the average citizen, or a
      member of our minority community, or a visitor? If you got on the
      wrong side of this police chief, what would he do to YOU?

             THAT is the real story here. And it’s a shame, not only because
      our city does not deserve such abuse, but because it discourages rational
      and responsible people from taking part in municipal governance. I ran
      for Mayor to serve my fellow citizens and to make our city a better
      place to live. Instead I am embroiled in a morass of shenanigans,
      corruption, and cronyism. But cleaning up this mess is necessary for
      our future as a city, so I remain undeterred. This corrupt excuse for a
      law enforcement official MUST GO.

Stoddard signed the letter as Mayor of South Miami and encouraged residents to

“read more at MayorStoddard.blogspot.com.”

      Based on the statements described above, Martinez de Castro filed the

underlying defamation action against Stoddard. 1


1
  Earlier the same year, Martinez de Castro sued the City for breach of his
employment contract, and shortly thereafter, the City Commission terminated his

                                         4
      After approximately five years of discovery, Stoddard filed a motion for

summary judgment. Attachments to the motion included the blog posts, the letter,

and Stoddard’s deposition. In his deposition, Stoddard testified that one of his duties

as mayor was to communicate with the city residents and the general public in an

effort to explain the function, operations and decisions of the City of South Miami

government and its officials, and that he started the blog, in part, “because city

commission meetings are a conventional place to communicate with the public, but

they run long.” There was a need, he explained, for “an alternative forum for

communicating with the residents of the city.” He further testified that he wrote the

blog in his capacity as the elected mayor of South Miami.

      At the conclusion of the hearing on the motion, the trial court granted

summary judgment based on absolute immunity:

      [T]he Mayor was acting in his capacity as – may have been at all times,
      and it does have absolute immunity, and the motion for summary
      judgment is going to be granted. As much as, again, and I’m happy to
      be on record saying it, I don’t think that the Mayor’s behavior was
      appropriate or right. It doesn’t mean that it wasn’t acting as a public
      official down here, and that’s why we lose faith in our public officials.
      But he certainly was acting as a mayor when he did it, based on what
      he did as a mayor.




employment. Martinez de Castro obtained a judgment totaling nearly $500,000 in
damages and interest. The judgment was affirmed in City of South Miami v.
Martinez de Castro, 244 So. 3d 267 (Fla. 3d DCA 2017).

                                          5
      The trial court later entered final judgment for Stoddard, and this appeal

followed.

      ANALYSIS AND DISCUSSION

      “The question of whether allegedly defamatory statements are absolutely

privileged is one of law to be decided by the court and consequently is ripe for

determination on motion for summary judgment.” Quintero v. Diaz, 300 So. 3d 288,

290 (Fla. 3d DCA 2020) (quotation omitted).          This Court reviews summary

judgment de novo. Volusia Cty. v. Aberdeen at Ormond Beach, L.P., 760 So. 2d
126, 130 (Fla. 2000).

      Martinez de Castro contends that, in 2012, Stoddard did not enjoy absolute

immunity from suit for defamation for his statements about Martinez de Castro in

the blog and letter, e.g., that Martinez de Castro was “a corrupt police chief” and a

“corrupt excuse for a law enforcement official [who] MUST GO!” This was so,

Martinez de Castro argues, because at the time the statements were made, Stoddard

was a ceremonial mayor and as such did not have the authority to hire, fire or

supervise the chief of police.

      “The public interest requires that statements made by officials of all branches

of government in connection with their official duties be absolutely privileged.”

Crowder v. Barbati, 987 So. 2d 166, 167 (Fla. 4th DCA 2008) (quoting Hauser v.

Urchisin, 231 So. 2d 6, 8 (Fla. 1970)).       Florida courts have explained “that



                                         6
democracy needs ‘free and open explanations’ of governmental actions and the right

to this absolute privilege is a function of that necessity.” Id. (quotation omitted)

However, there are limits to this privilege: “[T]he controlling factor in deciding

whether a public employee is absolutely immune from actions for defamation is

whether the communication was within the scope of the officer's duties.” Quintero,

300 So. 3d 291 (quoting City of Miami v. Wardlow, 403 So. 2d 414, 416 (1981));

see also Albritton v. Gandy, 531 So. 2d 381, 387 (Fla. 1st DCA 1988) (noting: “[I]n

actions against a government official for defamation, public officials are protected

by absolute immunity no matter how false or malicious or badly motivated a

statement may be as long as the statements or actions fall within the ‘scope of duty’

of the public official.”); Hauser v. Urchisin, 231 So. 2d 6, 7 (Fla. 1970) (finding

absolute immunity in defamation action where the city attorney remarked of a

commissioner to a newspaper: “First, Mr. Urchisin's respect for the truth is not

famous. And second, I know he considers his services invaluable to the City, but the

taxpayers might consider them to be awfully, awfully expensive.”) The scope of a

public official’s duties is to be “liberally construed.” Cassell v. India, 964 So. 2d
190, 194 (Fla. 4th DCA 2007). Therefore, the only question here is whether

Stoddard was acting within the scope of his duties as mayor when he made the

statements that form the basis for Martinez de Castro’s lawsuit.




                                         7
      In support of the contention that Stoddard is not entitled to absolute immunity,

Martinez de Castro relies nearly exclusively on Albritton, 531 So. 2d at 381.

However, we agree with the trial court that the underlying facts, and the cause of

action in that case, render it distinguishable from this case.

      In Albritton, Louise Gandy ran against Grady Albritton and four other

candidates for a seat on the Escambia County Board of County Commissioners. To

run in the election, Gandy had to resign her position as Director of Emergency

Medical Services for Escambia County. Id. at 383.

      None of the candidates garnered a majority of the votes, requiring a runoff

election. Albritton made the runoff, but Gandy did not. Albritton asked Gandy to

endorse him for the runoff election, and Albritton said he would get Gandy her job

back as Director of Emergency Medical Services if she would support him in the

runoff. Gandy declined, telling Albritton she thought him to be a dishonest person

who should not be in county government. Albritton became angry, telling Gandy he

was going to win the election and that when he did win, he would see to it Gandy

never got another job working for the county. Id. at 384.

      Following her unsuccessful campaign, Gandy was hired as a Community

Ombudsman at a county hospital. When Gandy began her work at the hospital, she

was not a county employee, but instead worked for a private management firm

contracted to operate the hospital.



                                           8
      Meanwhile, Albritton began his term as a county commissioner. As a county

commissioner, Albritton did not have the authority to hire or fire county employees.

Nevertheless, he contacted the county administrator, inquiring about Gandy’s

employment and seeking to have Gandy fired from her job. He was advised that

Gandy was not a county employee and that the county administrator had no authority

to fire her. Albritton however persisted in these efforts to effectuate Gandy’s

termination and contacted the county administrator a second time seeking to have

Gandy fired. Again, Albritton’s efforts met with no success.

      Three things changed thereafter: First, Gandy obtained part-time work with

the county as a relief emergency medical technician (EMT). Second, the county

administrator who had repeatedly rebuffed Albritton’s efforts to fire Gandy, left that

position and was replaced by a new county administrator. Third, the county (and

the county administrator) took operational control over the county hospital where

Gandy worked as community ombudsman, including the hiring and firing of

personnel.2 Id. at 385.

      Albritton renewed his efforts to have Gandy fired from her county positions

and eventually succeeded. Gandy sued Albritton for tortious interference with a


2
   The new county administrator rejected Albritton’s efforts to have Gandy
terminated, reminding him that Gandy’s employment as community ombudsman
was through a private management firm. Albritton replied: “[w]e will have to do
something about that,” following which Escambia County canceled its contract with
the consulting firm that had been operating the hospital.

                                          9
business relationship. Albritton defended the suit by asserting he was entitled to

absolute immunity. The case proceeded to trial and the jury returned a verdict in

favor of Gandy on her claim of tortious interference. On appeal, the First District

rejected Albritton’s contention that he was entitled to absolute immunity:

      In the instant case, Albritton argues that the statements he made and
      actions he took regarding Gandy were within the scope of his authority.
      However, a review of the evidence indicates that this is not true. The
      statements made by Albritton were not made while Albritton was
      exercising an official duty. Albritton was not in charge of hiring or
      firing, and thus, there was no official purpose for Albritton's statements
      regarding Gandy's county employment.
Id. at 387.

      Albritton’s actions and statements were not directed to county residents;

instead, they involved private conversations with a county administrator, and were

single-mindedly targeted to effectuate the firing of Gandy.        Albritton had no

supervisory authority over Gandy, nor any responsibility regarding her performance

as a county employee. In short, there was no official purpose for Albritton’s actions

or statements, other than to have Gandy terminated from county employment. These

actions and statements thus cannot be characterized as falling within the scope of his

duties and responsibilities as a county commissioner.

      Albritton’s actions and conduct also bore directly on Gandy’s proof of an

essential element of her claim—that Albritton intentionally and unjustifiably

interfered with Gandy’s employment. In other words, because Albritton had no



                                         10
authority to supervise, hire or fire Gandy, and because there was no official purpose

to Albritton’s actions and statements, the jury properly concluded his actions

constituted an intentional and unjustified interference with Gandy’s employment

relationship. Compare Fiberglass Coatings, Inc. v. Interstate Chem., Inc., 16 So. 3d
836, 838 (Fla. 2d DCA 2009) (providing the elements for a tortious interference with

business relationship claim: “(1) the existence of a business relationship; (2)

knowledge of the relationship on the part of the defendant; (3) an intentional and

unjustified interference with the relationship by the defendant; and (4) damages to

the plaintiff as a result of the breach of the relationship”) with Valencia v. Citibank

Int'l, 728 So. 2d 330, 330 (Fla. 3d DCA 1999) (holding: “To state a cause of action

for defamation, in Florida, a plaintiff must allege that (1) the defendant published a

false statement (2) about the plaintiff (3) to a third party and (4) that the falsity of

the statement caused injury to the plaintiff”).

      By contrast, the instant case involves a city mayor’s public statements

regarding the conduct and performance of the city’s chief of police. As described

earlier, Mayor Stoddard was a voting member of the City Commission and served

as its presiding officer. And while it is true that Mayor Stoddard’s position was in

part ceremonial, it is also true that the City Commission is empowered under the

City’s Charter to conduct investigations into the affairs of the City and the actions

of any City department, board, officer or agency. Further, the hiring or appointment



                                          11
of a department director (such as the chief of police) requires the consent of a

majority of the Commission members.

      Mayor Stoddard’s blog post and letter regarding the actions and conduct of

Chief Martinez de Castro fell within the scope of his duties as mayor—to keep his

constituents informed of current events and operations within the City of South

Miami and its government, including the operations and performance of his police

department and its police chief. See Johnsen v. Carhart, 353 So. 2d 874, 876-77

(Fla. 3d DCA 1970) (observing that absolute immunity of a public official operates

to relieve him or her from the necessity of being subjected to trial for actions based

on privileged conduct, where “the action of the official was taken in the interest of

the public good and thereby within the scope of his duties and responsibilities.”)

While some may have viewed Stoddard’s statements as unworthy of an elected

official, this does not alter the ultimate determination that they were absolutely

privileged, and as such Stoddard was entitled to immunity from Martinez de Castro’s

suit for defamation. See Cassell, 964 So. 2d 195 (noting: “The fact that [the

defendant’s] statement may be viewed as having an unworthy or non-public purpose

does not destroy the privilege.”) See also Albritton, 531 So. 2d 387 (observing that

“in actions against a government official for defamation, public officials are

protected by absolute immunity no matter how false or malicious or badly motivated




                                         12
a statement may be as long as the statements or actions fall within the ‘scope of duty’

of the public official”).

      CONCLUSION

      Because the trial court properly determined that the statements made by

Stoddard in his blog and his letter to city residents were made within the scope of

his duties as mayor of the City of South Miami, we affirm the final summary

judgment entered in favor of Stoddard.

      Affirmed.




                                          13